ORDER
PER CURIAM.
After remand, Robert D. Fischer (Husband) appeals from the trial court’s Findings of Fact, Conclusions of Law, and Judgment ordering him to pay Dorothy E. Fischer (Wife) $5,000 per month as modifiable, statutory maintenance. We remanded this matter so that the trial court could reconsider its maintenance award to Wife in light of Hill v. Hill, 53 S.W.3d 114 (Mo. banc 2001), specifically directing the trial court to determine whether any income should be imputed to an IRA awarded to Wife as marital property in their dissolution proceeding. Fischer v. Fischer, 66 S.W.3d 43 (Mo.App. E.D.2002). We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).